Exhibit 10.1
     
 
WARRANT AGREEMENT
Dated as of
January 6, 2011
between
AMERICAN INTERNATIONAL GROUP, INC.
and
WELLS FARGO BANK, N.A.,
as Warrant Agent
 
Warrants for
Common Stock of
American International Group, Inc.
 
     
 





--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Definitions
    1  
SECTION 1.02. Other Definitions
    3  
SECTION 1.03. Rules of Construction
    4  
 
       
ARTICLE II Form of Warrant; Beneficial Interests
    5  
 
       
SECTION 2.01. Issuance and Registration
    5  
SECTION 2.02. Warrant Certificates
    6  
SECTION 2.03. Warrant Register
    6  
SECTION 2.04. Transfer and Exchange
    6  
SECTION 2.05. Definitive Warrants
    8  
SECTION 2.06. Replacement Certificates
    9  
SECTION 2.07. Outstanding Warrants
    9  
SECTION 2.08. Cancellation
    9  
SECTION 2.09. CUSIP Numbers
    9  
 
       
ARTICLE III Exercise Terms
    9  
 
       
SECTION 3.01. Exercise
    9  
SECTION 3.02. Exercise Period
    10  
SECTION 3.03. Expiration
    10  
SECTION 3.04. Manner of Exercise
    10  
SECTION 3.05. Issuance of Warrant Shares
    11  
SECTION 3.06. Fractional Warrant Shares
    11  
SECTION 3.07. Reservation of Warrant Shares
    11  
 
       
ARTICLE IV Adjustment and Notice Provisions
    12  
 
       
SECTION 4.01. Adjustments
    12  
SECTION 4.02. Calculation of Adjustments
    15  
SECTION 4.03. Adjustment to Number of Shares
    15  
SECTION 4.04. Reorganizations
    15  
SECTION 4.05. When No Adjustment Required
    16  
SECTION 4.06. Notice of Adjustments
    17  
SECTION 4.07. Adjustment to Warrant Certificate
    17  
 
       
ARTICLE V Registration Rights
    17  
 
       
SECTION 5.01. Effectiveness of Registration Statement
    17  
SECTION 5.02. Suspension
    17  
SECTION 5.03. Blue Sky
    18  
SECTION 5.04. Expenses
    18  
SECTION 5.05. Delivery of Documents to Holders
    18  





--------------------------------------------------------------------------------



 



              Page
ARTICLE VI Warrant Agent
    18  
 
       
SECTION 6.01. Appointment of Warrant Agent
    18  
SECTION 6.02. Rights and Duties of Warrant Agent
    19  
SECTION 6.03. Individual Rights of Warrant Agent
    19  
SECTION 6.04. Warrant Agent’s Disclaimer
    20  
SECTION 6.05. Compensation and Indemnity
    20  
SECTION 6.06. Successor Warrant Agent
    20  
 
       
ARTICLE VII Miscellaneous
    21  
 
       
SECTION 7.01. Persons Benefiting
    21  
SECTION 7.02. Rights of Holders
    21  
SECTION 7.03. Amendment
    22  
SECTION 7.04. Notices
    22  
SECTION 7.05. Governing Law
    23  
SECTION 7.06. Successors
    23  
SECTION 7.07. Counterparts
    23  
SECTION 7.08. Severability
    23  
SECTION 7.09. Withholding Rights
    23  
 
       
EXHIBIT A        Form of Warrant
       





--------------------------------------------------------------------------------



 



          WARRANT AGREEMENT, dated as of January 6, 2011 (this “Agreement”),
between AMERICAN INTERNATIONAL GROUP, INC., a Delaware corporation (including
any successor thereto, the “Company”), and Wells Fargo Bank, N.A., as Warrant
Agent (including any successor thereto, the “Warrant Agent”).
     As part of a series of integrated transactions to recapitalize the Company
(the “Recapitalization”), the Company has declared a dividend to the holders of
record of the Company’s common stock, par value $2.50 per share (the “Common
Stock”), on January 13, 2011 (the “Dividend Record Date”), in the form of
warrants to purchase shares of Common Stock, to be exercisable for a period of
ten years from the issuance thereof, provided that the issuance of the Warrants
as a dividend is subject to the condition (the “Dividend Condition”) that each
of the parties to the Recapitalization determines as of the close of business on
January 12, 2011 that it expects (assuming there is no material change in the
relevant facts, circumstances and conditions on or before January 14, 2011) that
the Recapitalization will close on January 14, 2011. Subject to the Dividend
Condition, the Company desires to issue the warrants on the terms and conditions
described herein (the “Warrants”) in satisfaction of such dividend. Subject to
the Dividend Condition, each holder of record of Common Stock as of the Dividend
Record Date is entitled to a number of Warrants equal to the product of the
following (rounded down to the next lowest 1/1,000th of a Warrant): (a) 0.533933
(calculated as 75,000,000 divided by 140,466,872, the number of shares of Common
Stock estimated to be outstanding on the Dividend Record Date) and (b) the
number of shares of Common Stock held of record by such holder as of the
Dividend Record Date.
     Notwithstanding anything to the contrary in this Agreement, if the Dividend
Condition is not satisfied, AIG will not issue the Warrants, and holders of
record of Common Stock as of the Dividend Record Date or otherwise will have no
right to receive the Warrants. If the Company notifies the Warrant Agent or
makes a public announcement that the Dividend Condition has not been satisfied,
then this Agreement is subject to immediate termination by either party upon
written notice to the other party.
     The Company desires the Warrant Agent to act on behalf of the Company in
connection with the issuance, registration, transfer, exchange, exercise and
cancellation of the Warrants as provided herein, and the Warrant Agent is
willing to so act.
     Each party agrees for the benefit of the other party and for the equal and
ratable benefit of the registered holders of the Warrants (the “Holders”):
ARTICLE I
Definitions
     SECTION 1.01. Definitions.
     “Affiliate” of any Person means any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person. For the purposes hereof, ”control” of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
     “Board” means the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.

-1-



--------------------------------------------------------------------------------



 



     “Business Day” means each day that is not a Saturday, a Sunday or a day on
which banking institutions are not required by law, regulation or an executive
order to be open in the State of New York.
     “Closing Price” per share of Common Stock at any date means the last
reported sales price or, in case no such reported sale takes place on such date,
the average of the reported closing bid and asked prices on the New York Stock
Exchange or, if the Common Stock is not listed or admitted to trading on the New
York Stock Exchange, the principal national securities exchange or quotation
system on which the Common Stock is quoted or listed or admitted to trading or,
if not quoted or listed or admitted to trading on any national securities
exchange or quotation system, the closing sales price or, in case no reported
sale takes place, the average of the closing bid and asked prices, as furnished
by any two members of the Financial Industry Regulatory Authority selected by
the Company for that purpose. For purposes of determining the Closing Price,
extended or after hours trading shall not be taken into account. Notwithstanding
the foregoing, with respect to any date prior to the first day on which the
Common Stock trades “ex-distribution” for the dividend by which the Warrants are
initially issued (that is, regular way, without the right to receive the
dividend), the Closing Price per share of Common Stock shall be reduced by an
amount equal to the closing price per Warrant on such date (calculated in a
manner consistent with this definition) multiplied by 0.533933.
     “Current Market Price” means, in respect of a share of Common Stock on any
day of determination, the average of the VWAP per share of Common Stock over
each of the 10 consecutive Trading Days ending on the earlier of the day in
question and the day before the “ex date” with respect to the issuance or
distribution requiring such computation. For purposes of this definition, the
term “ex date,” when used with respect to any issuance or distribution, shall
mean the first date on which the shares of Common Stock trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such issuance or distribution.
     “Definitive Warrant” means a Warrant Certificate in definitive form that is
not deposited with the Depository or with the Warrant Agent as the Warrant
Custodian.
     “Depository” means The Depository Trust Company, its nominees and their
respective successors.
     “Exchange Act” means the U.S. Securities Exchange Act of 1934 and the rules
and regulations promulgated thereunder, as they may be amended from time to
time.
     “Fair Market Value” of any property or assets means the fair market value
of such property or assets as determined in good faith by the Board (which good
faith determination shall be conclusive and binding).
     “Issue Date” means the date on which the Warrants are initially issued.
     “Officer” means, with respect to any Person, the Chief Executive Officer,
the President, the Chief Financial Officer, any Vice President, the Treasurer,
any Assistant Treasurer, or the Secretary or an Assistant Secretary of such
Person.
     “Officers’ Certificate” means a certificate signed by an Officer.

-2-



--------------------------------------------------------------------------------



 



     “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof, or any other entity.
     “SEC” means the U.S. Securities and Exchange Commission.
     “Securities Act” means the U.S. Securities Act of 1933 and the rules and
regulations promulgated thereunder, as they may be amended from time to time.
     “Trading Day” means a day on which the Common Stock (i) at the close of
regular way trading (not including extended or after hours trading) is not
suspended from trading on any national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading the Common Stock at the close of business, and (ii) has traded at least
once regular way on the national securities exchange or association or
over-the-counter market that is the primary market for the trading of the Common
Stock.
     “Vice President”, when used with respect to any Person, means any vice
president, whether or not designated by a number or a word or words added before
or after the title “vice president”.
     “VWAP” per share of the Common Stock on any Trading Day means the per share
volume weighted average price as displayed on Bloomberg (or any successor
service) page AIG US <Equity> AQR in respect of the period from 9:30 a.m. to
4:00 p.m., New York City time, on the relevant Trading Day or, if any capital
stock or similar equity interests are distributed to holders of Common Stock as
contemplated in Section 4.01(c), “VWAP” per share of such capital stock or
similar equity interests on any Trading Day means the per share volume weighted
average price as displayed on Bloomberg (or any successor service) in respect of
the period from 9:30 a.m. to 4:00 p.m., New York City time, on the relevant
Trading Day, or in either case, if such volume weighted average price is
unavailable, VWAP means the market value per share of Common Stock or such
capital stock or similar equity interests on such Trading Day as determined by a
nationally recognized independent investment banking firm retained by the
Company for this purpose.
     “Warrant Certificate” means any Global Warrant or Definitive Warrant issued
by the Company under this Agreement.
     “Warrant Custodian” means the custodian with respect to a Global Warrant
(as appointed by the Depository) or any successor Person thereto.
     “Warrant Shares” means the shares of Common Stock issuable on exercise of
the Warrants.
     SECTION 1.02. Other Definitions.

          Defined in Term   Section
“Agent Members”
  2.01(c) 
“Agreement”
  Recitals
“Common Shelf Registration Statement”
  5.01 
“Common Stock”
  Recitals
“Company”
  Recitals

-3-



--------------------------------------------------------------------------------



 



          Defined in Term   Section
“Dividend Condition”
  Recitals
“Dividend Record Date”
  Recitals
“Dividend Threshold Amount”
  4.01(d) 
“Exercise Date”
  3.04 
“Exercise Price”
  3.01 
“Expiration Date”
  3.02(b) 
“Expiration Time”
  4.01(e) 
“Global Warrant”
  2.01(a) 
“Holders”
  Recitals
“offer expiration date”
  4.01(e) 
“Prospectus”
  5.05 
“Purchased Shares”
  4.01(e) 
“Recapitalization”
  Recitals
“record date”
  4.01 
“Reorganization”
  4.04 
“Rights”
  4.05 
“Stock Transfer Agent”
  3.05 
“Warrant Agent”
  Recitals
“Warrant Register”
  2.03 
“Warrants”
  Recitals

     SECTION 1.03. Rules of Construction. Unless the text or context otherwise
requires:
          (i) a defined term has the meaning assigned to it herein;
          (ii) an accounting term not otherwise defined has the meaning assigned
to it in accordance with U.S. generally accepted accounting principles as in
effect from time to time;
          (iii) “including” means including, without limitation;
          (iv) words in the singular include the plural and words in the plural
include the singular;
          (v) references to any statute, rule, standard, regulation or other law
include a reference to (x) the corresponding rules and regulations and (y) each
of them as amended, modified, supplemented, consolidated, replaced or rewritten
from time to time; and
          (vi) headings to Articles and Sections in this Agreement are inserted
for convenience of reference only, and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.

-4-



--------------------------------------------------------------------------------



 



ARTICLE II
Form of Warrant; Beneficial Interests
     SECTION 2.01. Issuance and Registration.
          (a) Warrants. The Warrants shall initially be issued to the Warrant
Agent on behalf of the registered holders of the Common Stock as of the Dividend
Record Date, as reflected in the Company’s direct registration system for the
Common Stock. The Warrant Agent shall allocate the Warrants to, and register the
Warrants in the names of, such registered holders in accordance with the
Company’s direct registration system or the Warrant Agent’s other book-entry
procedures pursuant to an allocation schedule approved by the Company. Any
Warrants registered through the Company’s direct registration system or the
Warrant Agent’s other book-entry procedures shall be issued in uncertificated
form and shall not be represented by Warrant Certificates. Notwithstanding the
foregoing, some or all of the Warrants may, at initial issuance or any time
thereafter, be represented by one or more permanent Global Warrants, in
definitive, fully registered form with the global securities legend set forth in
Exhibit A hereto (each, a “Global Warrant”). Any such Global Warrant shall be
deposited on behalf of the relevant Holders with the Warrant Agent, as custodian
for the Depository (or with such other custodian as the Depository may direct),
registered in the name of the Depository or a nominee of the Depository, and
duly executed by the Company and countersigned by the Warrant Agent as
hereinafter provided.
          (b) Definitive Warrants. Holders of Warrants or holders of beneficial
interests in any Global Warrant will not be entitled to physical delivery of
Definitive Warrants (except as provided in Section 2.05).
          (c) Procedures for Global Warrants. This Section 2.01(c) shall apply
only to any Global Warrant deposited with or on behalf of the Depository.
               (i) If any Warrants are to be represented by a Global Warrant,
the Company shall execute and the Warrant Agent shall, in accordance with
Section 2.02, countersign and deliver initially one or more Global Warrants that
(a) shall be registered in the name of the Depository for such Global Warrant or
Global Warrants or of the nominee of the Depository and (b) shall be delivered
by the Warrant Agent to the Depository or pursuant to the Depository’s
instructions or held by the Warrant Agent as custodian for the Depository.
               (ii) Members of, or participants in, the Depository (“Agent
Members”) shall have no rights under this Agreement with respect to any Global
Warrant held on their behalf by the Depository or by the Warrant Agent as the
custodian of the Depository or under such Global Warrant, and the Depository may
be treated by the Company, the Warrant Agent and any agent of the Company or the
Warrant Agent as the absolute owner of such Global Warrant for all purposes
whatsoever. Notwithstanding the foregoing, nothing herein shall prevent the
Company, the Warrant Agent or any agent of the Company or the Warrant Agent from
giving effect to any written certification, proxy or other authorization
furnished by the Depository, or impair, as between the Depository and its Agent
Members, the operation of customary practices of the Depository governing the
exercise of the rights of a holder of a beneficial interest in any Global
Warrant.

-5-



--------------------------------------------------------------------------------



 



     SECTION 2.02. Warrant Certificates. If any Warrant Certificates are issued
hereunder, then at least one Officer shall sign such Warrant Certificates for
the Company by manual or facsimile signature.
          (a) If an Officer whose signature is on a Warrant Certificate no
longer holds that office at the time the Warrant Agent countersigns the Warrant
Certificate, the Warrants evidenced by such Warrant Certificate shall be valid
nevertheless.
          (b) At any time and from time to time after the execution of this
Agreement, the Warrant Agent shall, upon receipt of a written order of the
Company signed by an Officer of the Company, countersign, either by manual or
facsimile signature, and issue a Warrant Certificate evidencing the number of
Warrants specified in such order. Such order shall specify the number of
Warrants to be evidenced on the Warrant Certificate to be countersigned, the
date on which such Warrant Certificate is to be countersigned, whether such
Warrant Certificate is to be a Global Warrant or a Definitive Warrant, and the
number of Warrants then authorized. Each Warrant shall be dated the date of its
countersignature.
          (c) The Warrants (whether or not evidenced by a Warrant Certificate)
shall not be valid until registered on the Warrant Register.
     SECTION 2.03. Warrant Register. The Warrants shall be issued in registered
form only. The Warrant Agent shall keep a register (the “Warrant Register”) of
the Warrants (and Warrant Certificates, if applicable) and of their transfer and
exchange. The Warrant Register shall show the names and addresses of the
respective Holders and the date and number of Warrants owned by such Holders (as
evidenced on the face of each of the Warrant Certificates, if applicable). The
Holder of any Global Warrant will be the Depository or a nominee in whose name
the Global Warrant is registered.
          The Company and the Warrant Agent may deem and treat the Person in
whose name Warrants are registered in the Warrant Register as the absolute owner
of such Warrants for all purposes and regardless of any notice to the contrary.
     SECTION 2.04. Transfer and Exchange.
          (a) Transfer and Exchange of Warrants.
               (i) The transfer and exchange of Warrants or beneficial interests
therein shall be effected through the Company’s direct registration system or
the Warrant Agent’s other book-entry procedures and, in the case of any Global
Warrants, the Depository, in each case in accordance with this Agreement and the
procedures of the Warrant Agent and, as applicable, the Depository therefor. The
Company may instruct the Warrant Agent from time to time that certain Warrants
are subject to restrictions on transfer, in which case the Warrant Agent shall
not permit the transfer of such Warrants without the consent of the Company.
               (ii) Except as set forth in Section 2.04(a)(iii), a Global
Warrant may only be transferred as a whole, and not in part, and only by (x) the
Depository to a nominee of the Depository, (y) a nominee of the Depository to
the Depository or another nominee of the Depository or (z) the Depository or any
such nominee to a successor Depository or its nominee.

-6-



--------------------------------------------------------------------------------



 



               (iii) In the event that a Global Warrant is exchanged and
transferred for Definitive Warrants pursuant to Section 2.05, such Warrants may
be exchanged only in accordance with such procedures as are substantially
consistent with the provisions of this Section 2.04 and such other procedures as
may from time to time be adopted by the Company.
               (iv) The Warrant Agent shall register the transfer, from time to
time, of any Definitive Warrant upon the Warrant Register, upon surrender of
such Warrant for transfer, properly endorsed with signatures properly guaranteed
and accompanied by the appropriate instructions for transfer. Upon any such
transfer, one or more new Definitive Warrants representing an equal aggregate
number of Definitive Warrants shall be issued and the transferred certificate
shall be cancelled.
          (b) Cancellation or Adjustment of Global Warrant. At such time as all
beneficial interests in a Global Warrant have been exchanged for Definitive
Warrants, redeemed, repurchased or canceled, such Global Warrant shall be
returned to the Depository for cancellation or retained and canceled by the
Warrant Agent. At any time prior to such cancellation, if any beneficial
interest in a Global Warrant is exchanged for Definitive Warrants, repurchased
or canceled, the number of Warrants represented by such Global Warrant shall be
reduced and an adjustment shall be made on the books and records of the Warrant
Agent (if it is then the Warrant Custodian for such Global Warrant) with respect
to such Global Warrant, by the Warrant Agent, to reflect such reduction.
          (c) Obligations with Respect to Transfers and Exchanges of Warrants.
               (i) To permit registrations of transfers and exchanges, the
Company shall execute and the Warrant Agent shall countersign, by either manual
or facsimile signature, any Global Warrants and Definitive Warrants, if
applicable, as required pursuant to the provisions of Section 2.02 and this
Section 2.04.
               (ii) No service charge shall be made for any registration of
transfer or exchange. Any transfer tax, assessments, or similar governmental
charge payable in connection with any registration of transfer or exchange shall
be paid by the Holder.
               (iii) Prior to the due presentation for registration of transfer
of any Warrant, the Company and the Warrant Agent may deem and treat the Person
in whose name Warrants are registered as the absolute owner of such Warrants,
and neither the Company nor the Warrant Agent shall be affected by notice to the
contrary.
               (iv) All Warrants issued upon any transfer or exchange pursuant
to the terms of this Agreement shall be valid obligations of the Company,
entitled to the same benefits under this Agreement as the Warrants surrendered
upon such transfer or exchange.
          (d) No Obligation of the Warrant Agent. The Warrant Agent shall have
no responsibility or obligation to any beneficial owner of a Global Warrant, an
Agent Member or other Person with respect to the accuracy of the records of the
Depository or its nominee or of any participant or member thereof, with respect
to any ownership interest in the Warrants or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than the
Depository) of any notice, or the payment of any amount, under or with respect
to such Warrants. All notices and communications to be given to the Holders and
all payments to be made to Holders under the Warrants shall be given or

-7-



--------------------------------------------------------------------------------



 



made only to or upon the order of the registered Holders (which shall be the
Depository or its nominee in the case of a Global Warrant). The rights of
beneficial owners in any Global Warrant shall be exercised only through the
Depository subject to the applicable rules and procedures of the Depository. The
Warrant Agent may rely and shall be fully protected in relying upon information
furnished by the Depository with respect to its members, participants and any
beneficial owners.
     SECTION 2.05. Definitive Warrants.
          (a) Subject to Section 2.05(e), beneficial interests in a Global
Warrant deposited with the Depository or with the Warrant Agent as custodian
shall be transferred to the beneficial owners thereof in the form of Definitive
Warrants in a number equal to the number of Warrants represented by such Global
Warrant, in exchange for such Global Warrant, only if such transfer complies
with Section 2.04 and (i) the Depository notifies the Company that it is
unwilling or unable to continue as depositary for such Global Warrant or if at
any time the Depository ceases to be a “clearing agency” registered under the
Exchange Act and, in each such case, a successor depositary is not appointed by
the Company within 90 days of such notice, or (ii) the Company, in its sole
discretion, notifies the Warrant Agent in writing that it elects to cause the
issuance of Definitive Warrants under this Agreement.
          (b) Any Global Warrant that is transferable to the beneficial owners
thereof pursuant to this Section 2.05 shall be surrendered by the Depository to
the Warrant Agent, to be so transferred, in whole or from time to time in part,
without charge, and the Warrant Agent shall countersign, by either manual or
facsimile signature, and deliver to each beneficial owner in the name of such
beneficial owner, upon such transfer of each portion of such Global Warrant,
Definitive Warrants evidencing a number of Warrants equivalent to such
beneficial owner’s beneficial interest in the Global Warrant. The Warrant Agent
shall register such transfer in the Warrant Register, and upon such transfer the
surrendered Global Warrant shall be cancelled by the Warrant Agent. Any such
Definitive Warrants shall bear such restrictive legends as the Company may
instruct.
          (c) Subject to the provisions of Section 2.05(b), the registered
Holder of a Global Warrant may grant proxies and otherwise authorize any Person,
including Agent Members and Persons that may hold interests through Agent
Members, to take any action that a Holder is entitled to take under this
Agreement or the Warrants.
          (d) In the event of the occurrence of either of the events specified
in Section 2.05(a), the Company will promptly make available to the Warrant
Agent a reasonable supply of Definitive Warrants in definitive, fully registered
form.
          (e) The Depository shall notify the Warrant Agent of the names and the
amounts in which the Definitive Warrants will be issued. Neither the Company nor
the Warrant Agent will be liable or responsible for any names or any amounts
provided by the Depository.
          (f) Notwithstanding the foregoing, in lieu of issuing a Definitive
Warrant to any Person, the Warrant Agent may, upon the Company’s instruction,
register Warrants in the name of such Person through the Company’s direct
registration system or the Warrant Agent’s other book-entry procedures.

-8-



--------------------------------------------------------------------------------



 



     SECTION 2.06. Replacement Certificates. If a mutilated Warrant Certificate
is surrendered to the Warrant Agent or if the Holder of a Warrant Certificate
provides proof reasonably satisfactory to the Company and the Warrant Agent that
the Warrant Certificate has been lost, destroyed or wrongfully taken, the
Company shall issue and the Warrant Agent shall countersign a replacement
Warrant Certificate of like tenor and representing an equivalent number of
Warrants, if the reasonable requirements of the Warrant Agent are met. Such
Holder shall furnish an indemnity bond sufficient in the judgment of the Company
and the Warrant Agent to protect the Company and the Warrant Agent from any loss
that either of them may suffer if a Warrant Certificate is replaced. The Company
and the Warrant Agent may charge the Holder for their expenses in replacing a
Warrant Certificate. Every replacement Warrant Certificate evidences an
additional obligation of the Company.
     SECTION 2.07. Outstanding Warrants. Warrants outstanding at any time are
all Warrants evidenced as outstanding in the Warrant Register (which, in the
case of Warrants represented by Warrant Certificate, shall include all Warrant
Certificates authenticated by the Warrant Agent excluding those canceled by it
and those delivered to it for cancellation). A Warrant does not cease to be
outstanding because an Affiliate of the Company holds the Warrant. A Warrant
ceases to be outstanding if the Company holds the Warrant.
     If a Warrant Certificate is replaced pursuant to Section 2.06, the Warrants
evidenced thereby cease to be outstanding unless the Warrant Agent and the
Company receive proof satisfactory to them that the replaced Warrant Certificate
is held by a bona fide purchaser.
     SECTION 2.08. Cancellation. In the event the Company shall purchase or
otherwise acquire Definitive Warrants, the Company may, at its option, deliver
the same to the Warrant Agent for cancellation.
          The Warrant Agent and no one else shall cancel all Warrant
Certificates surrendered for transfer, exchange, replacement, exercise or
cancellation. The Company may not issue new Warrant Certificates to replace
Warrant Certificates to the extent they evidence Warrants which have been
exercised or Warrants which the Company has cancelled.
     SECTION 2.09. CUSIP Numbers.
          The Company may assign “CUSIP” numbers (if then generally in use) in
connection with the issuance of the Warrants and the Warrant Agent may use such
“CUSIP” numbers in notices as a convenience to Holders; provided, however, that
any such notice shall state that no representation is made as to the correctness
of such numbers either as printed on the Warrant Certificates or as contained in
any notice and that reliance may be placed only on the other identification
numbers printed on the Warrant Certificates.
ARTICLE III
Exercise Terms
     SECTION 3.01. Exercise. Each Warrant shall entitle the Holder thereof,
subject to adjustment pursuant to the terms of this Agreement, to purchase one
share of Common

-9-



--------------------------------------------------------------------------------



 



Stock for each Warrant evidenced thereby, at an exercise price of $45.00 per
share (as such exercise price may be adjusted pursuant to Article IV, the
“Exercise Price”).
     SECTION 3.02. Exercise Period.
          (a) Subject to the terms and conditions set forth herein, the Warrants
shall be exercisable at any time and from time to time on or after the Issue
Date. Notwithstanding the foregoing, the Holders will be able to exercise the
Warrants only if (i) the Common Shelf Registration Statement relating to the
Warrant Shares is effective and (ii) the Warrant Shares are qualified for sale
or exempt from qualification under the applicable securities laws of the states
or other jurisdictions in which such Holders reside. The Company may instruct
the Warrant Agent from time to time that certain Warrants are subject to further
restrictions on exercise, in which case the Warrant Agent shall not permit the
exercise of such Warrants without the consent of the Company.
          (b) No Warrant shall be exercisable after 5:00 p.m., New York time, on
the Business Day that is the tenth anniversary of the Issue Date or, if such
tenth anniversary date is not a Business Day, the next Business Day immediately
following such tenth anniversary date (the “Expiration Date”).
     SECTION 3.03. Expiration. A Warrant shall terminate and become void as of
the earlier of (i) the Expiration Date or (ii) the date such Warrant is
exercised.
     SECTION 3.04. Manner of Exercise.
          (a) Subject to Section 3.02(b), Warrants may be exercised by a Holder
in full or in part by delivering, not later than 5:00 p.m., New York time, on
any Business Day (the “Exercise Date”) to the Warrant Agent at its office:
(i) the related Warrant Certificate, in the case of Warrants issued in
certificated form; (ii) an election to purchase Common Stock in the form
included in Exhibit A, duly filled in and signed by the Holder, and
(ii) payment, for the account of the Company, of an amount equal to the product
of (1) the Exercise Price and (2) the number of Warrants being exercised by such
Holder (including any fractional Warrant held by such Holder and included in
such election). Such payment shall be made in United States dollars by certified
or official bank check payable to the order of the Company or by wire transfer
of funds to an account designated by the Company for such purpose. In the case
of a Global Warrant, any Person with a beneficial interest in such Global
Warrant shall effect compliance with the requirements in clauses (i) and
(ii) above through the relevant Agent Member in accordance with the procedures
of the Depository. If any of the Warrant Certificate, the form of election to
purchase Common Stock or the Exercise Price therefor is received by the Warrant
Agent after 5:00 P.M., New York time, on the specified Exercise Date, the
Warrants will be deemed to be received and exercised on the Business Day next
succeeding the Exercise Date. If the date specified as the Exercise Date is not
a Business Day, the Warrants will be deemed to be received and exercised on the
next succeeding day which is a Business Day. If the Warrants are received or
deemed to be received after the Expiration Date, the exercise thereof will be
null and void and any funds delivered to the Warrant Agent will be returned to
the Holder as soon as practicable. In no event will interest accrue on funds
deposited with the Warrant Agent in respect of an exercise or attempted exercise
of Warrants.
          (b) In the case of a Global Warrant, whenever some but not all of the
Warrants represented by such Global Warrant are exercised in accordance with the
terms thereof and of this Agreement, such Global Warrant shall be surrendered by
the Holder to

-10-



--------------------------------------------------------------------------------



 



the Warrant Agent, which shall cause an adjustment to be made to such Global
Warrant so that the number of Warrants represented thereby will be equal to the
number of Warrants theretofore represented by such Global Warrant less the
number of Warrants then exercised. The Warrant Agent shall thereafter promptly
return such Global Warrant to the Holder or its nominee or custodian.
          (c) In the case of a Definitive Warrant, whenever some but not all of
the Warrants represented by such Definitive Warrant are exercised in accordance
with the terms thereof and of this Agreement, the Holder shall be entitled, at
the request of the Holder, to receive from the Company within a reasonable time,
and in any event not exceeding five (5) Business Days, a new Definitive Warrant
in substantially identical form for the number of Warrants equal to the number
of Warrants theretofor represented by such Definitive Warrant less the number of
Warrants then exercised.
          (d) If a Warrant Certificate shall have been exercised in full, the
Warrant Agent shall promptly cancel such certificate following its receipt from
the Holder or the Depository, as applicable.
     SECTION 3.05. Issuance of Warrant Shares. Subject to Section 3.02(a), upon
any exercise of Warrants in compliance with Section 3.04, the Company shall
issue and cause the transfer agent for the Common Stock (the “Stock Transfer
Agent”, which may be the Warrant Agent) to cause to be registered in the
Company’s direct registration system to or upon the written order of the Holder
and in such name or names as the Holder may designate, a number of full Warrant
Shares so purchased upon the exercise of such Warrants (determined in accordance
with Section 3.06) or other securities to which it is entitled, registered or
otherwise, to the Person or Persons entitled to receive the same (including any
depositary institution so designated by a Holder), together with cash as
provided in Section 3.06 in respect of any fractional Warrant Shares otherwise
issuable upon such exercise. In no event shall the Company have the right or be
required to settle the exercise of Warrants through delivery of cash in lieu of
shares of Common Stock (except as provided in Section 3.06 with respect to
fractional Warrant Shares). For the avoidance of doubt, a fractional Warrant
shall represent the right to purchase the number of shares of Common Stock
purchasable upon exercise of one whole Warrant multiplied by such fraction;
provided however, that a whole Warrant held by a Holder may be exercised only in
whole, not fractionally.
     SECTION 3.06. Fractional Warrant Shares. The Company shall not be required
to issue fractional Warrant Shares on the exercise of Warrants (including
fractional Warrants). The number of full Warrant Shares that shall be issuable
upon an exercise of Warrants by a Holder at any time shall be computed on the
basis of the aggregate number of Warrant Shares which may be purchased pursuant
to the Warrants being exercised by that Holder at that time. If any fraction of
a Warrant Share would, except for the provisions of this Section 3.06, be
issuable upon the exercise of Warrants, the Company shall pay an amount in cash
equal to the Closing Price per share of the Common Stock on the Trading Day
immediately preceding the date the Warrants are presented for exercise,
multiplied by such fraction, computed to the nearest whole cent.
     SECTION 3.07. Reservation of Warrant Shares. The Company shall at all times
keep reserved out of its authorized shares of Common Stock a number of shares of
Common Stock sufficient to provide for the exercise of all outstanding Warrants.
The Company will keep a copy of this Agreement on file with the Stock Transfer
Agent and will

-11-



--------------------------------------------------------------------------------



 



furnish to such Stock Transfer Agent a copy of all notices of adjustments (and
certificates related thereto) transmitted to each Holder.
     The Company covenants that all Warrant Shares that may be issued upon
exercise of Warrants shall, upon issue, be fully paid, nonassessable, free of
preemptive rights.
ARTICLE IV
Adjustment and Notice Provisions
     SECTION 4.01. Adjustments. Subject to the provisions of this Article IV
(including without limitation Sections 4.02 and 4.05), the Exercise Price shall
be subject to adjustment, without duplication, under the following
circumstances:
          (a) the issuance of Common Stock as a dividend or distribution to all
holders of Common Stock, or a subdivision or combination of Common Stock, in
which event the Exercise Price will be adjusted based on the following formula:

  EP1 =  EP0 x (OS0 / OS1)     where,        EP0  =  the Exercise Price in
effect at the close of business on the record date     EP1  =  the Exercise
Price in effect immediately after the record date     OS0  =  the number of
shares of Common Stock outstanding at the close of business on the record date
prior to giving effect to such event     OS1  =  the number of shares of Common
Stock that would be outstanding immediately after, and solely as a result of,
such event

          (b) the issuance to all holders of Common Stock of certain rights,
options or warrants entitling them for a period expiring 60 days or less from
the date of issuance of such rights, options or warrants to purchase shares of
Common Stock at less than the Current Market Price of Common Stock as of the
record date, in which event the Exercise Price will be adjusted based on the
following formula:

  EP1 =  EP0 x (OS0 + Y) / (OS0 + X)     where,        EP0  =  the Exercise
Price in effect at the close of business on the record date     EP1  =  the
Exercise Price in effect immediately after the record date     OS0  =  the
number of shares of Common Stock outstanding at the close of business on the
record date     X  =  the total number of shares of Common Stock issuable
pursuant to such rights, options or warrants     Y  =  the aggregate price
payable to exercise such rights divided by the average of the VWAP per share of
the Common Stock over each of the 10 consecutive Trading Days prior to the
Business Day

-12-



--------------------------------------------------------------------------------



 



      immediately preceding the announcement of the issuance of such rights,
options or warrants

However, the Exercise Price will be readjusted to the extent that any such
rights, options or warrants are not exercised prior to their expiration.
          (c) the dividend or other distribution to all holders of Common Stock
of shares of capital stock of the Company (other than Common Stock), rights to
acquire capital stock of the Company or evidences of the Company’s indebtedness
or the Company’s assets (excluding any dividend, distribution or issuance
covered by clauses (a) or (b) above or (d) or (e) below) in which event the
Exercise Price will be adjusted based on the following formula:

  EP1 =  EP0 x (SP0 — FMV) / SP0     where,        EP0 =  the Exercise Price in
effect at the close of business on the record date     EP1 =  the Exercise Price
in effect immediately after the record date     SP0 =  the Current Market Price
as of the record date     FMV  =  the Fair Market Value, on the record date, of
the shares of capital stock of the Company, rights to acquire capital stock,
evidences of indebtedness or assets so distributed, expressed as an amount per
share of Common Stock

However, if the transaction that gives rise to an adjustment pursuant to this
clause (c) is one pursuant to which the payment of a dividend or other
distribution on Common Stock consists of shares of capital stock of, or similar
equity interests in, a subsidiary or other business unit of the Company, that
are, or, when issued, will be, traded on a U.S. securities exchange, then the
Exercise Price will instead be adjusted based on the following formula:

  EP1 =  EP0 x MP0 / (FMV0 + MP0)     where,        EP0  =  the Exercise Price
in effect at the close of business on the record date     EP1 =  the Exercise
Price in effect immediately after the record date     FMV0 =  the average of the
VWAP of the capital stock or similar equity interests distributed to holders of
Common Stock applicable to one share of Common Stock over each of the 10
consecutive Trading Days commencing on and including the third Trading Day after
the date on which “ex-distribution trading” commences for such dividend or
distribution with respect to Common Stock on the NYSE or such other national or
regional exchange or market that is at that time the principal market for the
Common Stock     MP0 =  the average of the VWAP per share of the Common Stock
over each of the 10 consecutive Trading Days commencing on and including the
third Trading Day after the date on which “ex-distribution trading” commences
for such dividend or distribution

-13-



--------------------------------------------------------------------------------



 



      with respect to Common Stock on the NYSE or such other national or
regional exchange or market that is at that time the principal market for the
Common Stock

          (d) the Company makes a distribution consisting exclusively of cash to
all holders of Common Stock, excluding (1) any cash dividend on Common Stock to
the extent that the aggregate cash dividend per share of Common Stock does not
exceed the Dividend Threshold Amount, (2) any cash that is distributed as part
of a distribution referred to in clause (c) above, and (3) any consideration
payable in connection with a tender offer referred to in clause (e) below, in
which event, the Exercise Price will be adjusted based on the following formula:

  SR1 =  SR0 x (SP0 – C) / SP0     where,        SR0  =  the Exercise Price in
effect at the close of business on the record date     SR1 =  the Exercise Price
in effect immediately after the record date     SP0 =  the Current Market Price
as of the record date     C  =  the excess of the amount in cash per share of
Common Stock the Company distributes to holders over the Dividend Threshold
Amount

The Dividend Threshold Amount shall equal $0.675 per share of Common Stock in
the aggregate in any twelve-month period. The Dividend Threshold Amount is
subject to adjustment on a proportional basis whenever the Exercise Price is
adjusted, provided that no adjustment will be made to the Dividend Threshold
Amount for any adjustment made to the Exercise Price pursuant to this clause
(d).
          (e) the Company or one or more of its wholly owned subsidiaries
purchases Common Stock in a tender offer subject to Rule 13e-4 under the
Exchange Act (not including any exchange offer pursuant to Section 3(a)(9) of
the Securities Act) where (a) the number of shares purchased in such tender
offer exceeds 30% of the number of shares of Common Stock outstanding on the
last date on which tenders may be made pursuant to such tender offer (the “offer
expiration date”) and (b) the cash and value of any other consideration included
in the payment per share of Common Stock validly tendered exceeds the VWAP per
share of Common Stock on the Trading Day next succeeding the offer expiration
date, in which event the Exercise Price will be adjusted based on the following
formula:

  EP1 =  EP0 x (SP1 x OS0) / (FMV + (SP1 x OS1))     where,        EP0 =  the
Exercise Price in effect at the close of business on the offer expiration date  
  EP1 =  the Exercise Price in effect immediately after the offer expiration
date     FMV  =  the Fair Market Value, on the offer expiration date, of the
aggregate value of all cash and any other consideration paid or

-14-



--------------------------------------------------------------------------------



 



      payable for shares validly tendered and not withdrawn as of the offer
expiration date (the “Purchased Shares”)

  OS1  = the number of shares of Common Stock outstanding at the last time
tenders may be made pursuant to such tender offer (the “Expiration Time”) less
any Purchased Shares     OS0  =  the number of shares of Common Stock
outstanding at the Expiration Time, including any Purchased Shares     SP1  = 
the average of the VWAP per share of the Common Stock over each of the 10
consecutive Trading Days commencing with the Trading Day immediately after the
Expiration Time.

For the purpose of this Section 4.01, “record date” means, with respect to any
dividend, distribution or other transaction or event in which the holders of the
Common Stock have the right to receive any cash, securities or other property or
in which the Common Stock (or other applicable security) is exchanged for or
converted into any combination of cash, securities or other property, the date
fixed for determination of holders of the Common Stock entitled to receive such
cash, securities or other property (whether such date is fixed by the Board or
by statute, contract or otherwise).
For the avoidance of doubt, if an event occurs that would trigger an adjustment
to the Exercise Price pursuant to this Section 4.01 under more than one
subsection hereof, such event, to the extent fully taken into account in a
single adjustment, shall not result in multiple adjustments hereunder.
The Company may, but shall not be required to, make such decreases in the
Exercise Price, in addition to those required by this Article IV, as the Board
considers to be advisable in order to avoid or diminish any income tax to any
holders of shares of Common Stock resulting from any dividend or distribution of
stock or issuance of rights or warrants to purchase or subscribe for stock or
from any event treated as such for income tax purposes or for any other reason.
     SECTION 4.02. Calculation of Adjustments. All calculations under
Section 4.01 shall be made to the nearest hundredth of a cent. No adjustment of
the Exercise Price need be made under Section 4.01 if such adjustment (together
with any other carried-forward adjustments under this Section 4.02) would amount
to a change in the Exercise Price of less than ten cents; provided, however,
that if an adjustment is not made by reason of this Section 4.02, such amount
shall be carried forward and taken into account at the time of any subsequent
adjustment in the Exercise Price.
     SECTION 4.03. Adjustment to Number of Shares. Upon each adjustment of the
Exercise Price pursuant to Section 4.01, each Warrant shall thereupon evidence
the right to purchase that number of shares of Common Stock (calculated to the
nearest 1/1,000th of a share) obtained by multiplying the number of shares of
Common Stock purchasable immediately prior to such adjustment upon exercise of
the Warrant by the Exercise Price in effect immediately prior to such adjustment
and dividing the product so obtained by the Exercise Price in effect immediately
after such adjustment.
     SECTION 4.04. Reorganizations. In the event of any capital reorganization,
consolidation or merger of the Company (other than the consolidation or merger
of the Company with or into another corporation in which the Company is the
continuing corporation and which does not result in any reclassification of the
outstanding shares of Common Stock or the conversion of such outstanding shares
of Common Stock into

-15-



--------------------------------------------------------------------------------



 



shares of other stock or other securities or property) (a “Reorganization”), the
Holders of Warrants that have not been exercised (and have not otherwise
expired, been terminated or cancelled) shall have the right to receive, upon
exercise of the Warrants and payment of the Exercise Price, the kind and amount
of securities, cash and other property receivable upon such Reorganization by a
Holder of the number of shares of Common Stock into which such Warrants so
exercised might have been exercised immediately prior to such Reorganization.
Unless the surviving or acquiring Person in a Reorganization automatically
assumes the Company’s obligations hereunder as a matter of law, the Company
shall provide that the surviving or acquiring Person in such Reorganization will
enter into an agreement with the Warrant Agent confirming the Holders’ rights
pursuant to this Section 4.04 and providing for adjustments, which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article IV.
     SECTION 4.05. When No Adjustment Required. No adjustment of the Exercise
Price shall be made as a result of: (1) the issuance of rights pursuant to any
stockholder rights plan or tax asset protection plan (i.e., a poison pill)
adopted by the Company from time to time (“Rights”); (2) the distribution of
separate certificates representing Rights; (3) the exercise or redemption of
Rights; or (4) the termination or invalidation of Rights; provided, however,
that to the extent that the Company has a stockholder rights plan or tax asset
protection plan in effect on an Exercise Date, the Holder shall receive upon
exercise, in addition to the Warrant Shares, the Rights under such rights plan,
unless, prior to such Exercise Date, the Rights have separated from the Common
Stock, in which case the applicable Exercise Price will be adjusted at the time
of separation as if the Company made a distribution to all holders of Common
Stock as described in Section 4.01(c) including, for the purposes of this
paragraph only, shares of Common Stock and assets issuable upon exercise of
Rights under a stockholder rights plan or tax asset protection plan, subject to
readjustment in the event of the expiration, termination or redemption of the
Rights.
          No adjustment shall be made to the Exercise Price that would reduce
the Exercise Price below the par value per share of Common Stock. In addition,
no adjustment to the Exercise Price shall be made:
          (a) upon the issuance of any shares of Common Stock or securities
convertible into, or exercisable or exchangeable for, Common Stock in public or
private transactions at any price deemed appropriate by the Company in its sole
discretion;
          (b) upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on securities of the Company and the investment of additional optional
amounts in shares of Common Stock under any plan of that type;
          (c) upon the issuance of any shares of Common Stock or options or
rights to purchase those shares or any other award that relates to or has a
value derived from the value of the Common Stock or other securities of the
Company, in each case issued pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its subsidiaries;
          (d) upon the issuance of any shares of Common Stock pursuant to any
option, warrant or right or other security exercisable for, or exchangeable or
convertible into, shares of Common Stock in public or private transactions at
any price deemed appropriate by the Company in its sole discretion;

-16-



--------------------------------------------------------------------------------



 



          (e) for a change in the par value or no par value of the Common Stock;
          (f) for accumulated and unpaid dividends; or
          (g) upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right or other security exercisable for, or exchangeable or
convertible into, Common Stock that was outstanding as of the date the Warrants
were first issued.
     SECTION 4.06. Notice of Adjustments. Whenever any adjustment is made
pursuant to this Article IV, the Company shall cause notice of such adjustment
to be mailed to the Warrant Agent within fifteen days thereafter, such notice to
include in reasonable detail (i) the events precipitating the adjustment,
(ii) the computation of any adjustments, and (iii) the Exercise Price, the
number of shares or the securities or other property purchasable upon exercise
of each Warrant after giving effect to such adjustment. The calculations,
adjustments and determinations included in the Company’s notice shall, absent
manifest error, be final and binding on the Company, the Warrant Agent and the
Holders. The Warrant Agent shall be entitled to rely on such notice and any
adjustment therein contained and shall not be deemed to have knowledge of any
such adjustment unless and until it shall have received such notice. The Warrant
Agent shall within fifteen days after receipt of such notice from the Company
(which notice must specifically direct the Warrant Agent to perform the mailing)
cause a similar notice to be mailed to each Holder.
     SECTION 4.07. Adjustment to Warrant Certificate. The form of Warrant
Certificate need not be changed because of any adjustment made pursuant to this
Article IV, and Warrant Certificates issued after such adjustment may state the
same Exercise Price and the same number of shares of Common Stock issuable upon
exercise of the Warrants as are stated in any Warrant Certificates issued prior
to such adjustment. The Company, however, may at any time in its sole discretion
make any change in the form of Warrant Certificate that it may deem appropriate
to give effect to such adjustments and that does not affect the substance of the
Warrant Certificate, and any Warrant Certificate thereafter issued or
countersigned, whether in exchange or substitution for an outstanding Warrant
Certificate or otherwise, may be in the form as so changed.
ARTICLE V
Registration Rights
     SECTION 5.01. Effectiveness of Registration Statement. The Company shall
use commercially reasonable efforts to cause a shelf registration statement,
filed pursuant to Rule 415 (or any successor provision) of the Securities Act,
covering the issuance of Warrant Shares to the Holders upon exercise of the
Warrants by the Holders thereof (the “Common Shelf Registration Statement”) to
remain effective until the earlier of (i) such time as all Warrants have been
exercised and (ii) the Expiration Date. The Company shall promptly inform the
Warrant Agent of any change in the status of the effectiveness or availability
of the Common Shelf Registration Statement.
     SECTION 5.02. Suspension. The Company shall be entitled to suspend the
availability of the Common Shelf Registration Statement from time to time during
any consecutive 365-day period for a total not to exceed 90 days during such
consecutive 365-day period if the Board determines in the exercise of its
reasonable judgment that such suspension is necessary in order to comply with
applicable laws and provides notice that

-17-



--------------------------------------------------------------------------------



 



such determination was made to the Holders of the Warrants; provided, however,
that (i) if the Company exercises such right in the 45 consecutive-day period
immediately prior to the Expiration Date, the Expiration Date shall be delayed
by the number of days during such 45-day period for which the availability of
the Common Shelf Registration Statement was suspended and (ii) in no event shall
the Company be required to disclose the business purpose for such suspension if
the Company determines in good faith that such business purpose must remain
confidential.
     SECTION 5.03. Blue Sky. The Company shall use commercially reasonable
efforts to register or qualify the Warrant Shares under all applicable
securities laws, blue sky laws or similar laws of all jurisdictions in the
United States in which any Holder may or may be deemed to purchase Warrant
Shares upon the exercise of Warrants and shall use commercially reasonable
efforts to maintain such registration or qualification for so long as it is
required to cause the Common Shelf Registration Statement to remain effective
under the Securities Act pursuant to Section 5.01; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction in which it would not otherwise be required to qualify but for this
Section 5.03 or to take any action that would subject it to general service of
process or to taxation in any such jurisdiction in which it is not then so
subject.
     SECTION 5.04. Expenses. Subject to Sections 2.04(c)(ii) and 7.09, all
expenses incident to the Company’s performance of or compliance with its
obligations under this Article V relating to the issuance of the Warrant Shares
will be borne by the Company, including without limitation: (i) all SEC, stock
exchange or Financial Industry Regulatory Authority registration and filing
fees, (ii) all reasonable fees and expenses incurred in connection with the
compliance with state securities or blue sky laws, (iii) all expenses of any
Persons incurred by or on behalf of the Company in preparing or assisting in
preparing, printing and distributing the Common Shelf Registration Statement or
any other registration statement, prospectus, any amendments or supplements
thereto and other documents relating to the performance of and compliance with
this Article V, (iv) the fees and disbursements of counsel for the Company and
(v) the fees and disbursements of the independent public accountants of the
Company, including the expenses of any special audits or comfort letters
required by or incident to such performance and compliance.
     SECTION 5.05. Delivery of Documents to Holders. The Warrant Agent agrees
that concurrently with the issuance of Warrants to any Holder and upon exercise
of Warrants by any Holder, the Warrant Agent shall (unless otherwise instructed
by the Company) deliver a prospectus relating to the Warrant Shares (a
“Prospectus”) to such Holder or such other notice or communication regarding the
Warrants or the Warrant Shares as the Company may instruct. The Company shall
furnish to the Warrant Agent sufficient copies of such Prospectus or such other
notice or communication to satisfy this obligation.
ARTICLE VI
Warrant Agent
     SECTION 6.01. Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company in accordance with the provisions
of this Agreement and the Warrant Agent hereby accepts such appointment.

-18-



--------------------------------------------------------------------------------



 



     SECTION 6.02. Rights and Duties of Warrant Agent.
          (a) Agent for the Company. In acting under this Warrant Agreement and
in connection with the Warrant Certificates, the Warrant Agent is acting solely
as agent of the Company and does not assume any obligation or relationship or
agency or trust for or with any of the holders of Warrant Certificates or
beneficial owners of Warrants. All fees and expenses due the Warrant Agent shall
be paid to the Warrant Agent by the Company. The Warrant Agent shall have no
duty to determine which costs, if any, under this Agreement shall be borne by
the Holders or by the Company.
          (b) Counsel. The Warrant Agent may consult with counsel satisfactory
to it (who may be counsel to the Company), and the advice of such counsel shall
be full and complete authorization and protection in respect of any action
taken, suffered or omitted by it hereunder in good faith and in accordance with
the advice of such counsel.
          (c) Documents. The Warrant Agent shall be protected and shall incur no
liability for or in respect of any action taken by it in reliance upon any
Warrant Certificate, notice, direction, consent, certificate, affidavit,
statement or other paper or document reasonably believed by it to be genuine and
to have been presented or signed by the proper parties.
          (d) No Implied Obligations. The Warrant Agent shall be obligated to
perform only such duties as are specifically set forth herein and in the Warrant
Certificates, and no implied duties or obligations of the Warrant Agent shall be
read into this Agreement or the Warrant Certificates against the Warrant Agent.
The Warrant Agent shall not be under any obligation to take any action hereunder
that may tend to involve it in any expense or liability for which it does not
receive indemnity if such indemnity is reasonably requested. The Warrant Agent
shall not be accountable or under any duty or responsibility for the application
by the Company of the proceeds of the Warrants. The Warrant Agent shall have no
duty or responsibility in case of any default by the Company in the performance
of its covenants or agreements contained herein or in the Warrant Certificates
or in the case of the receipt of any written demand from a Holder with respect
to such default, including any duty or responsibility to initiate or attempt to
initiate any proceedings at law or otherwise.
          (e) Not Responsible for Adjustments or Validity of Stock. The Warrant
Agent shall not at any time be under any duty or responsibility to any Holder to
determine whether any facts exist that may require an adjustment of the number
of shares of Common Stock issuable upon exercise of each Warrant or the Exercise
Price, or with respect to the nature or extent of any adjustment when made, or
with respect to the method employed, or herein or in any supplemental agreement
provided to be employed, in making the same. The Warrant Agent shall not be
accountable with respect to the validity or value of any shares of Common Stock
or of any securities or property which may at any time be issued or delivered
upon the exercise of any Warrant or upon any adjustment pursuant to Article IV,
and it makes no representation with respect thereto. The Warrant Agent shall not
be responsible for any failure of the Company to make any cash payment or to
issue, transfer or deliver any shares of Common Stock upon the surrender of any
Warrant Certificate for the purpose of exercise.
     SECTION 6.03. Individual Rights of Warrant Agent. The Warrant Agent and any
stockholder, director, officer or employee of the Warrant Agent may buy, sell or
deal in any of the Warrants or other securities of the Company or its Affiliates
or become pecuniarily

-19-



--------------------------------------------------------------------------------



 



interested in transactions in which the Company or its Affiliates may be
interested, or contract with or lend money to the Company or its Affiliates or
otherwise act as fully and freely as though it were not the Warrant Agent under
this Agreement. Nothing herein shall preclude the Warrant Agent from acting in
any other capacity for the Company or for any other legal entity.
     SECTION 6.04. Warrant Agent’s Disclaimer. The Warrant Agent shall not be
responsible for and makes no representation as to the validity or adequacy of
this Agreement or the Warrant Certificates and it shall not be responsible for
any statement in this Agreement or the Warrant Certificates other than its
countersignature thereon.
     SECTION 6.05. Compensation and Indemnity. The Company agrees that the
Warrant Agent is entitled, from time to time, to reasonable compensation for its
services as agreed and to reimbursement for reasonable out-of-pocket expenses
incurred by it, including the reasonable compensation and expenses of the
Warrant Agent’s agents and counsel as agreed. The Company shall indemnify the
Warrant Agent, its officers, directors, agents and counsel against any loss,
liability or expense (including reasonable attorneys’ fees and expenses)
incurred by it without willful misconduct, negligence or bad faith on its part
arising out of or in connection with the acceptance or performance of its duties
under this Agreement. The Warrant Agent shall notify the Company promptly of any
claim for which it may seek indemnity, and the Company, at its option, may
control the defense of such claim with counsel of the Company’s choice. The
Company need not reimburse any expense or indemnify against any loss or
liability incurred by the Warrant Agent through willful misconduct, negligence
or bad faith. The Company’s payment obligations pursuant to this Section 6.05
shall survive the termination of this Agreement.
     SECTION 6.06. Successor Warrant Agent.
          (a) Company to Provide and Maintain Warrant Agent. The Company agrees
for the benefit of the Holders that there shall at all times be a competent and
reputable Warrant Agent hereunder until all the Warrants have been exercised or
are no longer exercisable.
          (b) Resignation and Removal. The Warrant Agent may at any time resign
by giving written notice to the Company of such intention on its part,
specifying the date on which its desired resignation shall become effective;
provided, however, that such date shall not be less than 60 days after the date
on which such notice is given unless the Company otherwise agrees in writing.
The Warrant Agent hereunder may be removed at any time by the filing with it of
an instrument in writing signed by or on behalf of the Company and specifying
such removal and the date when it shall become effective, which date shall not
be less than 60 days after such notice is given unless the Warrant Agent
otherwise agrees in writing. Notwithstanding the foregoing, any resignation or
removal under this Section 6.06 shall take effect upon the appointment by the
Company as hereinafter provided of a successor Warrant Agent (which shall be a
bank or trust company authorized under the laws of the jurisdiction of its
organization to exercise corporate trust powers) and the acceptance of such
appointment by such successor Warrant Agent.
          (c) The Company to Appoint Successor. In the event that at any time
the Warrant Agent shall resign, or shall be removed, or shall become incapable
of acting, or shall be adjudged bankrupt or insolvent, or shall commence a
voluntary case under the federal bankruptcy laws, as now or hereafter
constituted, or under any other applicable

-20-



--------------------------------------------------------------------------------



 



federal or state bankruptcy, insolvency or similar law or shall consent to the
appointment of or taking possession by a receiver, custodian, liquidator,
assignee, trustee, sequestrator (or other similar official) of the Warrant Agent
or its property or affairs, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or shall take corporate action in furtherance of any such
action, or a decree or order for relief by a court shall have been entered in
respect of the Warrant Agent in an involuntary case under the federal bankruptcy
laws, as now or hereafter constituted, or any other applicable federal or state
bankruptcy, insolvency or similar law, or a decree or order by a court shall
have been entered for the appointment of a receiver, custodian, liquidator,
assignee, trustee, sequestrator (or similar official) of the Warrant Agent or of
its property or affairs, or any public officer shall take charge or control of
the Warrant Agent or of its property or affairs for the purpose of
rehabilitation, conservation, winding up or liquidation, a successor Warrant
Agent, qualified as aforesaid, shall be appointed by the Company by an
instrument in writing, filed with the successor Warrant Agent. Upon the
appointment as aforesaid of a successor Warrant Agent and acceptance by the
successor Warrant Agent of such appointment, the Warrant Agent shall cease to be
Warrant Agent hereunder.
          (d) Successor to Expressly Assume Duties. Any successor Warrant Agent
appointed hereunder shall execute, acknowledge and deliver to its predecessor
and to the Company an instrument accepting such appointment hereunder, and
thereupon such successor Warrant Agent, without any further act, deed or
conveyance, shall become vested with all the rights and obligations of such
predecessor with like effect as if originally named as Warrant Agent hereunder,
and such predecessor, upon payment of its charges and disbursements then unpaid,
shall thereupon become obligated to transfer, deliver and pay over, and such
successor Warrant Agent shall be entitled to receive, all monies, securities and
other property on deposit with or held by such predecessor, as Warrant Agent
hereunder.
          (e) Successor by Merger. Any corporation into which the Warrant Agent
hereunder may be merged or consolidated, or any corporation resulting from any
merger or consolidation to which the Warrant Agent shall be a party, or any
corporation to which the Warrant Agent shall sell or otherwise transfer all or
substantially all of its assets and business, shall be the successor Warrant
Agent under this Agreement without the execution or filing of any paper or any
further act on the part of any of the parties hereto; provided, however, that
such corporation shall be qualified as aforesaid.
ARTICLE VII
Miscellaneous
     SECTION 7.01. Persons Benefiting. Nothing in this Agreement is intended or
shall be construed to confer upon any Person other than the Company, the Warrant
Agent and the Holders any right, remedy or claim under or by reason of this
Agreement or any part hereof.
     SECTION 7.02. Rights of Holders. Holders of unexercised Warrants, as such,
have no rights as stockholders and are not entitled to exercise any rights
whatsoever as stockholders of the Company, including, but not limited to the
rights to (i) receive dividends or other distributions, (ii) receive notice of
or vote at any meeting of the stockholders, (iii) consent to any action of the
stockholders, (iv) receive notice of any other proceedings of the Company, or
(v) exercise any preemptive right.

-21-



--------------------------------------------------------------------------------



 



     SECTION 7.03. Amendment. This Agreement may be amended by the parties
hereto without the consent of any Holder for the purpose of curing any
ambiguity, or of curing, correcting or supplementing any defective or
inconsistent provision contained herein or adding or changing any other
provisions with respect to matters or questions arising under this Agreement as
the Company and the Warrant Agent may deem necessary or desirable; provided,
however, that such action shall not adversely affect the rights of any of the
Holders in any material respect. Any amendment or supplement to this Agreement
that has a material adverse effect on the interests of any of the Holders shall
require the written consent of the Holders of a majority of the then outstanding
Warrants; provided further that the consent of each Holder affected thereby
shall be required for any amendment pursuant to which (i) the Exercise Price
would be changed (other than pursuant to adjustments provided for in
Article IV), (ii) the number of shares issuable upon exercise of the Warrants
would be decreased or the kind or amount of other property issuable upon
exercise of the Warrants would be changed or decreased, as applicable (in each
case, other than pursuant to adjustments provided for in Article IV), (iii) the
time period during which the Warrants are exercisable would be shortened or the
Holder’s right to exercise the Warrants would otherwise be materially impaired
or (iv) the percentage of Holders required to amend the Warrants or this
Agreement would be reduced. In determining whether the Holders of the required
number of Warrants have concurred in any direction, waiver or consent, only
Warrants outstanding at the time shall be considered in any such determination,
and Warrants known to the Warrant Agent to be owned by the Company shall be
disregarded and deemed not to be outstanding. The Company or the Warrant Agent
may set a record date for any such direction, waiver or consent and only the
Holders as of such record date shall be entitled to make or give such direction,
waiver or consent.
     SECTION 7.04. Notices. Any notice or communication shall be in writing and
delivered in Person or mailed by first-class mail addressed as follows:
if to the Company:
American International Group, Inc.
180 Maiden Lane
New York, NY 10038
Telephone: (212) 770-7000
Facsimile: (212) 785-2175
Attention: General Counsel
With a copy to:
Sullivan & Cromwell LLP
125 Broad Street
New York, NY 10004
Telephone: (212) 558-4000
Attention: Glen T. Schleyer, Robert W. Reeder III

-22-



--------------------------------------------------------------------------------



 



if to the Warrant Agent:
Wells Fargo Bank, N.A.
161 N. Concord Exchange
South St. Paul, MN 55075
Telephone: (800) 689-8788
Facsimile: (651) 450-4078
Attention: Account Management
     The Company or the Warrant Agent each by notice to the other may designate
additional or different addresses for subsequent notices or communications.
     Any notice or communication mailed to a Holder shall be mailed to the
Holder at the Holder’s address as it appears on the Warrant Register and shall
be sufficiently given if so mailed within the time prescribed.
     Failure to mail a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
     SECTION 7.05. Governing Law. This Agreement, the Warrant Certificates and
the Warrants will be governed by and construed in accordance with the laws of
the State of New York.
     SECTION 7.06. Successors. All agreements of the Company in this Agreement
and the Warrant Certificates shall bind its successors. All agreements of the
Warrant Agent in this Agreement shall bind its successors.
     SECTION 7.07. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together constitute one and the same instrument.
     SECTION 7.08. Severability. The provisions of this Agreement are severable,
and if any clause or provision shall be held invalid, illegal or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect in that jurisdiction only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision in any other jurisdiction or any other clause or provision of this
Agreement in any jurisdiction.
     SECTION 7.09. Withholding Rights. In the event that the Company, the
Warrant Agent or their agents determine that they are obligated to withhold or
deduct any tax or other governmental charge under any applicable law on behalf
of a Holder (whether upon the distribution of the Warrants under this Agreement,
upon any adjustment made pursuant to Article IV or otherwise), the Company, the
Warrant Agent or their agents shall be entitled, but not obligated, to deduct
and withhold such amount by withholding a portion or all of the Warrants
otherwise deliverable or by otherwise using any property (including, without
limitation, Warrants, Common Stock or cash) that would otherwise be delivered to
or is owned by such Holder, in each case in such amounts as they deem necessary
to meet their withholding obligations, and shall also be entitled, but not
obligated, to sell all or a portion of such withheld Warrants or such other
property by public or private sale in such amounts and in such manner as they
deem necessary and practicable to pay such taxes and charges. In such case,
(i) the Company, the Warrant

-23-



--------------------------------------------------------------------------------



 



Agent or their agents, as applicable, shall remit to the applicable tax or other
authority the required withholding amount or other charge, and (ii) any withheld
Warrants (and, if applicable in connection with adjustments pursuant to
Article IV, other property) shall be treated for all purposes of this Agreement
as having been distributed to the Holders in respect of which such deduction and
withholding was made.

-24-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Warrant Agreement to be
duly executed as of the date first written above.

                  AMERICAN INTERNATIONAL GROUP, INC.    
 
           
 
  By:   /s/ Brian T. Schreiber    
 
  Name:  
 
Brian T. Schreiber  
 
  Title:   Executive Vice President, Treasury and Capital Markets    
 
                WELLS FARGO BANK, N.A.,
as Warrant Agent,    
 
           
 
  By:   /s/ Suzanne M. Swits    
 
  Name:  
 
Suzanne M. Swits  
 
  Title:   Vice President    





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF WARRANT
[Global Securities Legend]
     UNLESS THIS GLOBAL WARRANT IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF
THE DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), NEW YORK, NEW
YORK, TO THE COMPANY OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR
SUCH OTHER NAME AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY
PAYMENT IS MADE TO CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR
VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED
OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
     TRANSFERS OF THIS GLOBAL WARRANT SHALL BE LIMITED TO TRANSFERS IN WHOLE,
BUT NOT IN PART, TO NOMINEES OF DTC OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS GLOBAL SECURITY SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN THE
WARRANT AGREEMENT REFERRED TO BELOW.

A-1



--------------------------------------------------------------------------------



 



      No. [     ]   Certificate for [     ] Warrants      

WARRANTS TO PURCHASE COMMON STOCK OF
AMERICAN INTERNATIONAL GROUP, INC.
     THIS CERTIFIES THAT [     ], or its registered assigns, is the registered
holder of the number of Warrants set forth above (the “Warrants”). Each Warrant
entitles the holder thereof (the “Holder”), at its option and subject to the
provisions contained herein and in the Warrant Agreement referred to below, to
purchase from AMERICAN INTERNATIONAL GROUP, INC., a Delaware corporation
(including any successor thereto, the “Company”), one share of common stock, par
value of $2.50 per share, of the Company (the “Common Stock”) at the per share
exercise price of $45.00 (the “Exercise Price”). This Warrant Certificate shall
terminate and become void as of 5:00 p.m., New York time, on January 19, 2021
or, if such date is not a Business Day, the next day immediately following such
date (the “Expiration Date”) or upon the exercise hereof as to all the shares of
Common Stock subject hereto. The number of shares issuable upon exercise of the
Warrants and the Exercise Price per share shall be subject to adjustment from
time to time as set forth in the Warrant Agreement.
     This Warrant Certificate is issued under and in accordance with a Warrant
Agreement, dated as of January 6, 2011 (the “Warrant Agreement”), between the
Company and Wells Fargo Bank, N.A. (the “Warrant Agent”, which term includes any
successor Warrant Agent under the Warrant Agreement), and is subject to the
terms and provisions contained in the Warrant Agreement, to all of which terms
and provisions the Holder of this Warrant Certificate consents by acceptance
hereof. The Warrant Agreement is hereby incorporated herein by reference and
made a part hereof. Reference is hereby made to the Warrant Agreement for a full
statement of the respective rights, limitations of rights, duties and
obligations of the Company, the Warrant Agent and the Holders of the Warrants.
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Warrant Agreement. A copy of the Warrant Agreement may be
obtained for inspection by the Holder hereof upon written request to the Warrant
Agent, Wells Fargo Bank, N.A., 161 N. Concord Exchange, South St. Paul, MN
55075, Telephone: (800) 689-8788, Facsimile: (651) 450-4078, Attention: Account
Management.
     Subject to the terms of the Warrant Agreement, the Warrants may be
exercised in whole or in part by presentation of this Warrant Certificate with
the Election to Purchase attached hereto duly executed and with the simultaneous
payment of the Exercise Price in cash (subject to adjustment) to the Warrant
Agent for the account of the Company at the office of the Warrant Agent. Payment
of the Exercise Price in cash shall be made by certified or official bank check
payable to the order of the Company or by wire transfer of funds to an account
designated by the Company for such purpose.
     As provided in the Warrant Agreement and subject to the terms and
conditions therein set forth, the Warrants shall be exercisable at any time and
from time to time on any Business Day on and after the Issue Date; provided,
however, that Holders of Warrants will be able to exercise their Warrants only
if the Common Shelf Registration Statement relating to the Common Stock
underlying the Warrants is effective and such securities are qualified for sale
or exempt from qualification under the applicable securities laws of the states
or other jurisdictions in which such Holders reside; provided further, however,
that no Warrant shall be exercisable after the Expiration Date.

A-2



--------------------------------------------------------------------------------



 



     Upon any partial exercise of the Warrants, there shall be countersigned and
issued to the Holder hereof a new Warrant Certificate representing those
Warrants which were not exercised. This Warrant Certificate may be exchanged at
the office of the Warrant Agent by presenting this Warrant Certificate properly
endorsed with a request to exchange this Warrant Certificate for other Warrant
Certificates evidencing an equal number of Warrants. No fractional Warrant
Shares will be issued upon the exercise of the Warrants, but the Company shall
pay an amount in cash equal to the Closing Price per share of the Common Stock
on the Trading Day immediately preceding the date the Warrant is presented for
exercise with all required documentation and payments, multiplied by the
fraction of a Warrant Share that would be issuable on the exercise of any
Warrant, computed to the nearest whole cent.
     All shares of Common Stock issuable by the Company upon the exercise of the
Warrants shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.
     The holder in whose name the Warrant Certificate is registered may be
deemed and treated by the Company and the Warrant Agent as the absolute owner of
the Warrant Certificate for all purposes whatsoever and neither the Company nor
the Warrant Agent shall be affected by notice to the contrary.
     The Warrants do not entitle any Holder hereof to any of the rights of a
stockholder of the Company.

A-3



--------------------------------------------------------------------------------



 



     This Warrant Certificate shall not be valid or obligatory for any purpose
until it shall have been countersigned by the Warrant Agent.

              AMERICAN INTERNATIONAL GROUP, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

DATED:
Countersigned:

          WELLS FARGO BANK, N.A.,     as Warrant Agent,    
 
       
By:
       
 
       
 
  Authorized Signatory    

A-4



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO PURCHASE WARRANT SHARES
(to be executed only upon exercise of Warrants)
AMERICAN INTERNATIONAL GROUP, INC.
     The undersigned hereby irrevocably elects to exercise
                                         Warrants to acquire shares of Common
Stock, par value $2.50 per share, of AMERICAN INTERNATIONAL GROUP, INC., at an
exercise price per share of Common Stock of $45.00 and otherwise on the terms
and conditions specified in the within Warrant Certificate and the Warrant
Agreement therein referred to, surrenders all right, title and interest in the
number of Warrants exercised hereby to AMERICAN INTERNATIONAL GROUP, INC. and
directs that the shares of Common Stock deliverable upon the exercise of such
Warrants, and interests in any Global Warrant or Definitive Warrant representing
unexercised Warrants, be registered or placed in the name and at the address
specified below and delivered thereto. If other than the registered holder of
the Warrants, the undersigned must pay all transfer taxes, assessments or
similar governmental charges in connection with any such transfer or exchange.

         
Number of
Warrants:
   
 
       
 
       
Date:
       
 
       

         
 
      1
 
       
 
  (Signature of Owner)      
 
       
 
       
 
  (Street Address)      
 
       
 
       
 
  (City) (State) (Zip Code)      
 
       
 
  Medallion Guarantee by:      
 
       
 
       

 

1   The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, and must be medallion guaranteed by an
eligible guarantor institution.

A-5



--------------------------------------------------------------------------------



 



Securities and/or check to be issued to:
If held in book-entry form through the Depository:
     Depository Account Number:
     Name of Agent Member:
If in definitive or uncertificated form:
     Social security or identifying number:
     Name:
     Street Address:
     City, State and Zip Code:
Any unexercised Warrants evidenced by the exercising Holder’s interest in the
Global Warrant or Definitive Warrant, as the case may be, to be issued to:
If in book-entry form through the Depository:
     Depository Account Number:
     Name of Agent Member:
If in definitive form:
     Social security or identifying number:
     Name:
     Street Address:
     City, State and Zip Code:

A-6



--------------------------------------------------------------------------------



 



FORM OF WARRANT TRANSFER
     For value received, the undersigned hereby sells, assigns and transfers
unto                                          the right to purchase
                                         (                    ) Warrant Shares
representing shares of common stock, par value $2.50 per share, of American
International Group, Inc. (the “Company”) pursuant to the attached Warrant
Certificate and does hereby irrevocably constitute and appoint
                                         attorney to transfer the Warrant, or
such portion as is transferred hereby, on the books of the Company with full
power of substitution in the premises. The undersigned requests said attorney to
issue to the transferee a Warrant Certificate evidencing such transfer and to
issue to the undersigned a new Warrant Certificate evidencing the right to
purchase Warrant Shares for the balance not so transferred, if any.
Date:                                                            

         
 
      2
 
       
 
  (Signature of Owner)      
 
       
 
       
 
  (Street Address)      
 
       
 
       
 
  (City) (State) (Zip Code)    
 
       
 
  Medallion Guarantee by:      
 
       
 
       

Name in which new Warrant(s) should be registered:

             
(Name)
     
 
         
(Street Address)
     
 
         
(City) (State) (Zip Code)
     
 
         
(social security or identifying number)
   

 

2   The signature must correspond with the name as written upon the face of the
within Warrant Certificate in every particular, without alteration or
enlargement or any change whatever, and must be medallion guaranteed by an
eligible guarantor institution.

A-7



--------------------------------------------------------------------------------



 



SCHEDULE OF INCREASES OR DECREASES IN GLOBAL SECURITY3
The initial number of Warrants represented by the Global Warrants is [     ].
The following increases or decreases in this Global Security have been made:

                              Number of         Decrease in   Increase in  
Warrants in this     Date of   number of   number of   Global Warrant  
Signature of Exercise   Warrants in this   Warrants in this   Certificate  
authorized or   Global Warrant   Global Warrant   following such   officer of
Exchange   Certificate   Certificate   change   Warrant Agent                  

 

3   To be included only if Warrants are in global form.

A-8